Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claim amendment
filed on 01/10/2022; Claims 1, 9, 16-17, and 20 have been amended; and claims 1, 9, and 16 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
Applicants’ arguments with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 16, Claim 16 recites the amended limitation “transmitting the multi-organization token to a plurality of client devices associated with the plurality of tenants” in line 12.” (emphasis added). However, “transmitting multi-organization token…” was not described in the specification.  Although the specification describes that the multi-organization tokens include plurality of tenant specifics tokens but there is nowhere to describe the function “transmitting multi-organization token.” At most is the paragraph of 0022 of the original specification (i.e. transmitting the tokens to plurality of client devices …). As a result, the specification fails to convey to one skilled in the art at the time the application was filed, that the inventor(s) had possession of the claimed invention.  The Examiner respectfully requests the Applicant not only to point out but also explain in full details 
Regarding claims 17-20, Claims 17-20 are dependent on 16, and therefore inherit the 35 U.S.C 112, first paragraph as failing to comply with the written description requirement of the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, Claim 16 recites the amended limitation “transmitting the multi-organization token to a plurality of client devices associated with the plurality of tenants” in line 12.” (emphasis added).  It is unclear how a function “transmitting the multi-organization token …” to a plurality of client devices. Although the specification describes that the multi-organization tokens include plurality of tenant specifics tokens but there is nowhere to describe the function “transmitting multi-organization token.” At most is the paragraph of 0022 of the original specification (i.e. transmitting the tokens to plurality of client devices …). Therefore, the aforementioned limitation is vague and “transmitting tokens to a plurality of client devices…”
Regarding claims 17-20, Claims 17-20 are dependent on 16, and therefore inherit the 35 U.S.C 112, second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
claimed invention.
Claims 1, 3, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Amradkar et al. (“Amradkar,” US 2010/0125612, published May 20, 2010) in view of Croney et al. (“Croney,” US 11,196,748, filed Jun. 13, 2018).
Regarding claim 1, Amradkar discloses a system for providing access to enterprise-specific resources, the system comprising:
a communications interface communicably coupled to a computing environment and a client device corresponding to a first tenant of a plurality of tenants of the computing environment (Amradkar: par. 0016, A "network" is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer; figs. 1A, 1B, pars. 0025- 0026, users 155 and 156), the computing environment including a plurality of resources, at least one resource being accessible by the client device (Amradkar: figs. 1A, 1B, pars. 0025- 0026, resources 118); and
a processing circuit including a processor and memory (Amradkar: figs. 1A, 1B, par. 0019), the memory storing instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:
generating a multi-organization token for the at least one resource to the first tenant (Amradkar: abstract, provide resource access for multiple users through a single multi-tenant resource instance [i.e. a multi-organization token], where each user provides a resource instance claim indicating a resource instance level authorization for the user; pars. 0004, 0012, 0028, 0033), wherein the multi-organization token is a resource-specific token associated with the at least one resource and provide the plurality of tenant access to the at least one resource, and wherein the multi-organization token further includes a first tenant-specific token associated with the first tenant and a second tenant-specific token associated with a second tenant of the plurality of tenants (Amradkar: fig. 1 B; par. 0012, pars. 0025-0026, …Multi-tenant resource instance 125 [i.e. multi-organization token] is configured to allow multiple users to access various hosted service resources by authenticating the users before supplying them with the resource. For example, users 155 and 156 (which may be different than or the same as user 105) both wish to access resources 118 in store 130. Each user submits separate validated security tokens 160A and 160B, respectively to multi-tenant resource instance 125 (hereinafter instance 125). Instance 125 (or hosting module 115) sends request 171 to authentication database 170 to confirm that each user is separately authorized to access resources 118. Request 171 includes, for each user, resource instance claim 161A/161B, where each claim respectively indicates which rights the user has to the resources);
receiving, from the client device, a request to access the at least one resource in the computing environment, the request including the first tenant-specific token (Amradkar: fig. 1 B; par. 0012, pars. 0025-0026, …Multi-tenant resource instance 125 [i.e. multi-organization token] is configured to allow multiple users to access various hosted service resources by authenticating the users before supplying them with the resource. For example, users 155 and 156 (which may be different than or the same as user 105) both wish to access resources 118 in store 130. Each user submits separate validated security tokens 160A and 160B, respectively to multi-tenant resource instance 125 (hereinafter instance 125). Instance 125 (or hosting module 115) send request 171 to authentication database 170 to confirm that each user is separately authorized to access resources 118. Request 171 includes, for each user, resource instance claim 161A/161B, where each claim respectively indicates which rights the user has to the resources);
determining whether the first tenant-specific token is valid, wherein a determination that the first tenant-specific token is included in the multi-organization token indicates that the first tenant-specific token is valid (Amradkar: abstract, The computer system accesses an authentication database to verify that some of the users have rights to access resources through the single resource instance based on each user's corresponding validated security token and provide resource access to each of the authenticated users through the single multi-tenant resource instance, based on the resource instance level authorization included in the resource instance claim; par. 0026, Upon authenticating the user's validated security token, and verifying the user's resource instance claim (i.e. that the user actually has the rights indicated in the claim; par. 0036), and wherein the determination that the first tenant-specific token is valid further indicates that the client device is permitted to access the at least one resource in the computing environment (Amradkar: abstract, par. 0026, .. authentication database 170 sends reply 172 to instance 125, indicating that the user is (or is not) authorized to access resource 118. As used herein, resource 118 includes any specific instance of a resource (e.g. 118A, 118B, 118C or 118D) or refer to resources provided by hosted service 117 in general. Thus, upon receiving an indication that both user 155 and user 156 are authorized and have valid resource instance claims, each user's resource claim 161 is sent to store 130, whereupon resources 118 are sent to and provided to each user by multi-tenant resource instance 125); and
providing access to the at least one resource in the computing environment responsive to a determination that the first tenant-specific token is valid based on the indication that the first tenant-specific token is included in the multi-organization token (Amradkar: abstract, par. 0026, ... authentication database 170 sends reply 172 to instance 125, indicating that the user is (or is not) authorized to access resource 118. As used herein, resource 118 includes any specific instance of a resource (e.g. 118A, 118B, 118C or 118D) or refer to resources provided by hosted service 117 in general. Thus, upon receiving an indication that both user 155 and user 156 are authorized and have valid resource instance claims, each user's resource claim 161 is sent to store 130, whereupon resources 118 are sent to and provided to each user by multi-tenant resource instance 125).
Amradkar discloses providing a validated security token generated from the users' credentials, where the security token includes a resource instance claim indicating a resource instance level authorization for the user (Amradkar: par. 0005), and generating a multi-organization token for the at least one resource to the first tenant but does not explicitly disclose based on credential corresponding to the first tenant. 
However, in an analogous art, Croney discloses generating token based on credential corresponding to the first tenant (Croney: Col. 2, lines 30-36, In an embodiment, the entry also includes a field for the customer's domain or other remote domain to support lookup of the service account credentials in the remote domains table. These credentials are utilized to create a directory token usable for authentication of requests to access resources associated with the directory maintained by the managed directory service. generating tokens based on user credentials).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Croney with the method and system of Amradkar to include “generating token based on credential corresponding to the first tenant”.  One would have been motivated to establish a proxy to (Croney: Col. 3, lines 53-57).
Regarding claim 3, the combination of Amradkar and Croney teaches the system of Claim 1. Amradkar further discloses further comprising: generating the first tenant-specific token and the second tenant-specific token responsive to receiving the request to access the at least one resource (Amradkar: fig. 1 B; par. 0012, pars. 0025-0026, …Multi-tenant resource instance 125 [i.e. multi-organization token] is configured to allow multiple users to access various hosted service resources by authenticating the users before supplying them with the resource. For example, users 155 and 156 (which may be different than or the same as user 105) both wish to access resources 118 in store 130. Each user submits separate validated security tokens 160A and 160B, respectively to multi-tenant resource instance 125 (hereinafter instance 125). Instance 125 (or hosting module 115) sends request 171 to authentication database 170 to confirm that each user is separately authorized to access resources 118. Request 171 includes, for each user, resource instance claim 161A/161B, where each claim respectively indicates which rights the user has to the resources).
Regarding claim 9, claim 9 is directed to a method of providing access to enterprise-specific resources associated with the method claimed in claim 1; claim 9 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 10.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Amradkar et al. (“Amradkar,” US 2010/0125612, published May 20,2010) in view of Croney et al. (“Croney,” US 11,196,748, filed Jun. 13, 2018), further in view of Mezie et al. (“Mezie,” US 2016/0203036, published Jul. 14, 2016).
Regarding claim 2, the combination of Amradkar and Croney discloses the system of claim 1.  Amradkar discloses resource includes data but does not explicitly data corresponding to at least one of: faults of one or more components of a building; consumption corresponding to the one or more components of the building; or efficiency corresponding to the one or more components of the building. 
However, in an analogous art, Mezie discloses machine learning-based fault detection system, wherein data corresponding to at least one of: faults of one or more components of a building (Mezie: par. 0024, data is collected from sensors associated with components within a building (e.g., sensors that measure data derived from heating, ventilating, and air conditioning (HVAC) systems, air handling units, fan powered boxes, variable air volume systems, etc.) and stored for analysis to determine when a component within a building has failed or is malfunctioning (e.g., a fault has occurred)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mezie with the method and system of Amradkar and Croney wherein the at least one resource includes data corresponding to at least one of: faults of one or more components of a building; consumption corresponding to the one or more components of the building; or efficiency corresponding to the one or more components of the building. One would have been motivated to improve the accuracy of the fault detection (Mezie: abstract, par. 0008)
Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Amradkar et al. (“Amradkar,” US 2010/0125612, published May 20,2010) in view of Croney et al. (“Croney,” US 11,196,748, filed Jun. 13, 2018), further in view of Li et al. (“Li,” US 2017/0116037, published Apr. 27, 2017).
Regarding claim 4, the combination of Amradkar and Croney discloses the system of claim 1.  Amradkar discloses wherein the request to access the at least one resource but does not explicitly disclose “is a request to access the computing environment to provision a plurality of scheduled jobs for the one or more tenants having access to the computing environment.”
However, in an analogous art, Li discloses resource-aware backfill job scheduling, wherein a request to access the computing environment to provision a plurality of scheduled jobs for the one or more tenants having access to the computing environment (Li: par. 0016, jobs is scheduled or running that utilize some or all of the available resources for the cluster.  Where the job cannot be completed with available resource requirements, scheduler program 104 determines whether some of the resource requirements is modified.  For example, in some embodiments, the energy consumption is lowered by reducing computational power (e.g., number of processors allocated, frequency of the allocated processors, or a combination thereof), thereby lengthening the processing time)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the method and system of Amradkar and Croney to include “wherein the request to access the at least one resource is a request to access the computing environment to provision a plurality of (Li: pars. 0004, 0012).
Regarding claim 5, the combination of Amradkar. Croney, and Li discloses the system of claim 4.  The combination of Amradkar. Croney, and Li further discloses wherein access is provided to the at least one resource to run the plurality of scheduled jobs (Amradkar: fig. 1 B; par. 0012, pars. 0025-0026, Li: par. 0016). 
Regarding claim 11, claim 11 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Claims 6-8 and 13-15 as being unpatentable over Amradkar et al. (“Amradkar,” US 2010/0125612, published May 20,2010) in view of Croney et al. (“Croney,” US 11,196,748, filed Jun. 13, 2018), further in view of Mathur (“Mathur,” US 2020/0233848, filed Jan. 18, 2019).
Regarding claim 6, the combination of Amradkar and Croney discloses the system of claim 1. Amradkar discloses resource identifier link to the resource (Amradkar: par. 0028) but does not explicitly disclose wherein the request includes an organization identifier. 
However, in an analogous art, Mathur discloses wherein the request includes an organization identifier (Mathur: par. 0083, the request identifies information such as an organization identifier for the organization associated with the request and an object identifier for with the database object to which the request applies). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mathur with the method and system of Amradkar and Croney to include wherein the request includes an organization identifier to provide users with means for dynamic-schema databases reduced development and deployment costs, and resource sharing and data read and write performance is improved (Mathur: pars. 0020-0021).
Regarding claim 7, the combination of Amradkar, Croney, and Mathur teaches the system of claim 6.  The combination of Amradkar, Croney, and Mathur further teaches, wherein the operations further comprise: determining, based on the organization identifier, which of the plurality of resources the client device is permitted to access (Amradkar: abstract, pars. 0026,0036; Mathur: par. 0083), wherein: 
access is provided to the at least one resource responsive to determining the client device is permitted to access the at least one resource (Amradkar: abstract, The computer system accesses an authentication database to verify that some of the users have rights to access resources through the single resource instance based on each user's corresponding validated security token and provide resource access to each of the authenticated users through the single multi-tenant resource instance, based on the resource instance level authorization included in the resource instance claim; par. 0026, Upon authenticating the user's validated security token, and verifying the user's resource instance claim (i.e. that the user actually has the rights indicated in the claim; par. 0036))
Regarding claim 8, the combination of Amradkar, Croney, and Mathur teaches the system of claim 6. The combination of Amradkar, Croney, and Mathur further teaches, wherein the request is submitted on behalf of a user of the first tenant, wherein the tenant-specific token is a time-bound token which provides the client device access to the at least one resource which the user is permitted to access for a limited duration (Amradkar,: par. 0026, …It will be understood that either user (or any other user not shown) may be denied access by authentication database 170 as having an invalid (e.g. expired) security token or invalid resource instance claim).
Regarding claim 13, claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Amradkar et al. (“Amradkar,” US 2010/0125612, published May 20,2010) in view of Mishra (“Mishra,” US 2018/0343310, filed Nov. 29, 2018).
Regarding claim 16, Amradkar teaches a building system for providing access to enterprise- specific resources, the system comprising one or more memory devices configured to store instructions thereon, that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
(Amradkar: abstract, provide resource access for multiple users through a single multi-tenant resource instance [i.e. a multi-organization token], where each user provides a resource instance claim indicating a resource instance level authorization for the user; pars. 0004, 0012, 0028, 0033), and provides a plurality of tenants access to the at least one resource in computing environment, wherein the multi-organization token includes a first tenant-specific token associated with a first tenant of the plurality of tenants and a second tenant-specific token associated with a second tenant of the plurality of tenants (Amradkar: fig. 1 B; par. 0012, pars. 0025-0026, …Multi-tenant resource instance 125 [i.e. multi-organization token] is configured to allow multiple users to access various hosted service resources by authenticating the users before supplying them with the resource. For example, users 155 and 156 (which may be different than or the same as user 105) both wish to access resources 118 in store 130. Each user submits separate validated security tokens 160A and 160B, respectively to multi-tenant resource instance 125 (hereinafter instance 125). Instance 125 (or hosting module 115) sends request 171 to authentication database 170 to confirm that each user is separately authorized to access resources 118. Request 171 includes, for each user, resource instance claim 161A/161B, where each claim respectively indicates which rights the user has to the resources);
receiving, from a client device corresponding to a first tenant, a request to access one of the plurality of resources, the request including credentials for accessing the computing environment and the first tenant-specific token corresponding to the first tenant (Amradkar: fig. 1 B; pars. 0005, 0012, pars. 0025-0026, …Multi-tenant resource instance 125 [i.e. multi-organization token] is configured to allow multiple users to access various hosted service resources by authenticating the users before supplying them with the resource. For example, users 155 and 156 (which may be different than or the same as user 105) both wish to access resources 118 in store 130. Each user submits separate validated security tokens 160A and 160B, respectively to multi-tenant resource instance 125 (hereinafter instance 125). Instance 125 (or hosting module 115) sends request 171 to authentication database 170 to confirm that each user is separately authorized to access resources 118. Request 171 includes, for each user, resource instance claim 161A/161B, where each claim respectively indicates which rights the user has to the resources);
determining, based on the credentials, a subset of the plurality of resources the first tenant is permitted to access within the computing environment (Amradkar: abstract, The computer system accesses an authentication database to verify that some of the users have rights to access resources through the single resource instance based on each user's corresponding validated security token and provide resource access to each of the authenticated users through the single multi-tenant resource instance, based on the resource instance level authorization included in the resource instance claim; pars. 0005, 0026, Upon authenticating the user's validated security token, and verifying the user's resource instance claim (i.e. that the user actually has the rights indicated in the claim; par. 0036);
validating the first tenant-specific token based on the credentials (Amradkar: abstract, The computer system accesses an authentication database to verify that some of the users have rights to access resources through the single resource instance based on each user's corresponding validated security token and provide resource access to each of the authenticated users through the single multi-tenant resource instance, based on the resource instance level authorization included in the resource instance claim; pars. 0005, 0026, Upon authenticating the user's validated security token, and verifying the user's resource instance claim (i.e. that the user actually has the rights indicated in the claim; par. 0036); and
providing access to the subset of resources in the computing environment responsive to validating the first tenant-specific token (Amradkar: abstract, par. 0026, ... authentication database 170 sends reply 172 to instance 125, indicating that the user is (or is not) authorized to access resource 118. As used herein, resource 118 includes any specific instance of a resource (e.g. 118A, 118B, 118C or 118D) or refer to resources provided by hosted service 117 in general. Thus, upon receiving an indication that both user 155 and user 156 are authorized and have valid resource instance claims, each user's resource claim 161 is sent to store 130, whereupon resources 118 are sent to and provided to each user by multi-tenant resource instance 125).
Amradkar discloses providing a validated security token generated from the users' credentials, where the security token includes a resource instance claim indicating a resource instance level authorization for the user (Amradkar: par. 0005, fig. 1B, pars. 0025-0026) but does not explicitly disclose transmitting the multi-organization token to a plurality of client devices associated with the plurality of tenants.
However, in an analogous art, Mishra discloses transmitting the tokens to a plurality of client devices (Mishar: par. 0034, transmit security tokens to registered devices and maintain a corresponding security key or token in database 208 to authenticate later access by the registered device to the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mishra with the method and system of Amradkar, wherein transmitting the tokens to a plurality of client devices associated with the plurality of tenants to provide users with a means for permitting migration results in efficient use of resources and minimizing number of active communication sessions (Mishra: par. 0007).
Regarding claim 17, the combination of Amradka and Mishra teaches the system of claim 16.  Amradkar further discloses the request is submitted on behalf of a user of the tenant (Amradkar: fig. 1B, pars. 0025-0026), and wherein the first tenant-specific token is a time-bound token (Amradkar: par. 0026, …It will be understood that either user (or any other user not shown) may be denied access by authentication database 170 as having an invalid (e.g. expired) security token or invalid resource instance claim).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amradkar et al. (“Amradkar,” US 2010/0125612, published May 20,2010) in view of Mishra (“Mishra,” US 2018/0343310, filed Nov. 29, 2018), further in view Sanso et al. (“Sanso,” US 2015/0295916, published Oct. 15, 2015).
Regarding claim 18, the combination of Amradkar, and Mishra teaches the system of claim 17.  The combination of Amradkar, and Mishra further discloses wherein providing access to the subset of resources comprises providing, to the client device, read access to the subset of resources on behalf of the client for a limited duration of time in (Amradkar: par. 0026, … resource instance claim indicates that the user has one or more of the following rights: read, write, execute, or other rights as is applicable for a given resource…It will be understood that either user (or any other user not shown) may be denied access by authentication database 170 as having an invalid (e.g. expired) security token or invalid resource instance claim) but does not explicitly disclose read-only access. 
However, in an analogous art, Sanso discloses read-only access to the subset of resources on behalf of the client (Sanso: par. 0073, Among the information included in the token are an identifier for a network resource (e.g., the network resource 102), an identifier for a resource user (e.g., the resource user 104), and a scope of access permitted to the network resource for access to user content for the resource user.  In at least some embodiments, the access token specifies a type of access along with the scope, such as read-only access, read-write access, and so forth). 
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine the teaching of Sanso with the method and system of Amradkarand Mishra to include read-only access to provide a content management service to maintain mappings for multiple different network resources that enable the different network resources to access the user content according to different access scopes efficiently so as to map an uniform resource identifier (URI) directly to a portion of a content storage structure and content hierarchy to be specified by the URI while enabling access to the user content (Sanso: pars. 0004, 0014).
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amradkar et al. (“Amradkar,” US 2010/0125612, published May 20,2010) in view of Mishra (“Mishra,” Li,” US 2017/0116037, published Apr. 27, 2017).
Regarding claim 19, the combination Amradkar and Mishra discloses the system of claim 16.  The combination of Amradkar and Mishra discloses wherein the request to access the at least one resource but does not explicitly disclose wherein the request is a request to access the computing environment to provision a plurality of scheduled jobs for one or more of the plurality of tenants having access to the computing environment. 
However, in an analogous art, Li discloses wherein the request is a request to access the computing environment to provision a plurality of scheduled jobs for one or more of the plurality of tenants having access to the computing environment (Li: par. 0016, jobs is scheduled or running that utilize some or all of the available resources for the cluster.  Where the job cannot be completed with available resource requirements, scheduler program 104 determines whether some of the resource requirements is modified.  For example, in some embodiments, the energy consumption is lowered by reducing computational power (e.g., number of processors allocated, frequency of the allocated processors, or a combination thereof), thereby lengthening the processing time)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the method and system of Amradka and Mishra, wherein the request is a request to access the computing environment to provision a plurality of scheduled jobs for one or more of the plurality of tenants having access to the computing environment to provide modifications (Li: pars. 0004, 0012).
Regarding claim 20, the combination Amradka, Mishra, and Li teaches the system of claim 19.  The combination Amradka, Mishra, and Li further teaches wherein providing access comprises providing access to the subset of resources responsive to validating the token to run the plurality of scheduled jobs (Amradkar: abstract, pars. 0005, 0026; Li: par. 0016).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

February 16th, 2022

/JAHANGIR KABIR/Primary Examiner, Art Unit 2439